Citation Nr: 9934754	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  96-18 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES


1.  Entitlement to an increased evaluation for service-
connected lumbosacral strain, currently 10 percent disabling.  

2.  Entitlement to an increased evaluation for service-
connected cervical strain, currently 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1987 to 
April 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1995 rating decision from the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO) which continued a noncompensable evaluation for 
lumbosacral strain and a noncompensable evaluation for 
cervical strain.  

A February 1997 rating decision increased the evaluation for 
lumbosacral strain to 10 percent disabling and the evaluation 
for cervical strain to 10 percent disabling.  An August 1999 
rating decision confirmed the February 1997 rating.  

This case was remanded in April 1998 to obtain additional 
medical records and an orthopedic examination to determine 
the current severity of lumbosacral strain and cervical 
strain.  This case is now before the Board for final 
appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

2.  The veteran is employed as a security officer.  

3.  The veteran's lumbosacral strain results in low back pain 
with fairly good range of motion.  

4.  The veteran's cervical spine disability is manifested by 
stiffness and pain in the neck. 

5.  The medical evidence does not show pain or functional 
loss due to flare-ups of the lumbar spine or cervical spine; 
crepitation; weakened movement; excess fatigability; 
incoordination or impaired ability to execute skilled 
movement smoothly; swelling, deformity, or atrophy of disuse; 
instability of station, disturbance of locomotion; or 
interference with sitting, standing, or weight-bearing 
attributable to a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria are not met for an increased rating for 
lumbosacral strain, currently 10 percent disabling.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.10, 4.40, 4.71a, Diagnostic Codes 5292 and 5295 (1999).  

2.  The criteria are not met for an increased rating for 
cervical strain, currently 10 percent disabling.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.71a, Diagnostic Codes 5290 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran was granted service connection for low back 
disability, classified as lumbosacral strain and rated as 10 
percent disabling, in September 1991 under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  The veteran was granted service 
connection for cervical spine disability, classified as 
cervical strain and rated noncompensable, in September 1991 
under 38 C.F.R. § 4.71a, Diagnostic Code 5290.  In March 1993, 
the ratings for lumbosacral strain and for cervical strain 
were decreased to noncompensable after the veteran failed to 
report for a scheduled VA examination.  The veteran filed a 
claim for increased evaluations in August 1995.  In an October 
1995 rating action, the RO confirmed the noncompensable 
evaluations for the veteran's service- connected lumbosacral 
strain and cervical strain.  The veteran filed a timely notice 
of appeal in December 1995 and perfected his appeal in 
February 1996.  In a February 1997 rating action, the RO 
granted increased evaluations to 10 percent disabling for the 
veteran's service-connected lumbosacral strain and service-
connected cervical strain.  This case was remanded in April 
1998 to obtain additional medical records and an orthopedic 
examination to determine the current severity of lumbosacral 
strain and cervical strain.  An August 1999 rating decision 
confirmed the February 1997 rating.  

October 1992 x-rays of the lumbar spine revealed an 
essentially normal study, and x-rays of the lumbosacral spine 
demonstrated minimal midlumbar dextroscoliotic curvature.  
There was no evidence of fracture or other localizing signs 
of bone or soft tissue abnormality observed.  VA outpatient 
treatment records since October 1992 showed treatments for 
neck and back pain and for a July 1993 motor vehicle 
accident.  The July 1995 cervical spine x-rays also revealed 
muscle spasms.  

In July 1993, the veteran was in an automobile collision.  
The chiropractic examination soon after included examination 
of the cervical spine, lumbar spine and sacroiliac joints and 
range of motion tests.  During the consultation, the veteran 
complained of neck pain, restricted cervical mobility, low 
back pain, sacroiliac pain, headaches, and radiating left 
shoulder area pain.  The veteran's gait was irregular and his 
movements were restricted, slow, and guarded.  The veteran's 
cervical range of motion revealed flexion of 45 degrees, 
extension of 20 degrees, lateral right flex of 35 degrees, 
lateral left flex of 30 degrees, right rotation of 
60 degrees, and left rotation of 50 degrees.  The examiner 
noted that the veteran had pain on 4 active, 1 passive, and 3 
resisted motions.  The lumbar range of motion revealed 
flexion of 50 degrees, extension of 10 degrees, lateral right 
flex of 30 degrees, lateral left flex of 25 degrees, right 
rotation of 20 degrees, and left rotation of 20 degrees.  The 
examiner noted that the veteran had pain on 5 active, 
2 passive, and 4 resisted motions.  The anterior-posterior 
cervical spine x-ray revealed a subluxation complex with no 
evidence of congenital abnormalities, no evidence of 
fractures, and left-right antalgic posture.  The neutral-
lateral cervical view x-ray revealed an extension subluxation 
of C6, normal disc spacing, no evidence of hypertrophic or 
degenerative changes, no evidence of congenital 
abnormalities, no evidence of fractures, and kyphotic 
cervical curve.  The flexion/extension cervical x-ray views 
revealed restricted normal cervical range of motion upon 
flexion and extension, hypermobility subluxation, and 
splinting spasms.  The anterior-posterior lumbar view x-ray 
revealed a left low pelvis, sacroiliac disrelationship, no 
evidence of hypertrophic or degenerative changes, no evidence 
of congenital abnormalities, no evidence of fractures, and a 
subluxation complex.  The neutral-lateral lumbar x-ray 
revealed L5-S1 facet jamming, normal disc spacing, no 
evidence of hypertrophic or degenerative changes, no evidence 
of congenital abnormalities, and no evidence of fractures.  
The lateral flexion lumbar views revealed restricted lateral 
flexion, aberrant rotation upon right lateral flexion.  On 
the basis of the clinical findings, the examiner opined that 
it was evident that the veteran suffered a traumatically 
induced lumbosacral sprain/strain, sacroiliac disorder, 
lumbar segmental dysfunction, cervical sprain/strain, and 
cervical subluxation complex.  The examiner rated the 
veteran's permanent impairment at 10 percent of the body as a 
whole and believed that the sole cause of the veteran's 
injuries was the direct result of the July 1993 accident.  

During a February 1996 VA examination, the examiner noted the 
veteran had persistent, chronic neck and back pain since a 
September 1990 motor vehicle accident.  The veteran described 
neck problems as tension-type pains in the cervical area on 
the right side.  There was no radiation into his arm, and he 
did not complain of any weakness.  His low back pain was 
described as midline, chronic, achy-type pain, and intensity 
depended on the activity.  Pain was always present but was 
worse in winter.  He did not describe any radicular-type 
pain, no pain in the extremities, no numbness or tingling, 
and no weakness in the lower extremities.  Examination of the 
neck revealed some tenderness to palpation in the 
paracervical area, especially in the C5-C7 region, at the 
base of the right neck.  There were no muscle spasm noted 
today.  He had full range of motion with pain with bending 
laterally to the right side, as well as turning to the right.  
Examination of the upper extremities revealed normal strength 
in all muscle groups, and deep tendon reflexes were intact.  
Examination of the lower back revealed some tenderness to 
palpation in the spinous processes of L2, L3, and L4.  There 
was no paraspinal muscle tenderness noted, and no sacroiliac 
joint tenderness was noted.  His muscle strength was 5/5 in 
all muscle groups.  In testing the range of motion of the 
lower back, the veteran had full extension and full right and 
left lateral flexion.  He could bend forward to get his hands 
to about the mid tibia level with pain.  Forward bending 
caused the most pain.  X-rays findings of the veteran's 
cervical spine revealed no evidence of fracture, subluxation, 
or dislocation.  Some loss of the normal lordosis was noted.  
X-rays of the lumbar spine revealed no evidence of fracture, 
subluxation, or dislocation.  Some loss of the normal 
lordosis was noted.  The examiner's impression was that the 
veteran was status post motor vehicle accident with resulting 
chronic neck and back pain.  The neck pain was secondary to 
what appeared to be muscular strain with intermittent muscle-
spasm-type symptoms which were mildly symptomatic and became 
occasionally moderately symptomatic.  The veteran's low back 
pain was secondary to some degenerative disc disease at T12- 
L1 and L1-2 mainly.  The examiner noted that this was a 
chronic mechanical-type of pain which was minimally 
symptomatic and occasionally moderately symptomatic.  

During the December 1997 video hearing, the veteran testified 
that all of this treatment records were not included in the 
claims file.  He stated that he had been treated since 
service at the Alexandria, Louisiana VA Medical Center (VAMC) 
and Phoenix, Arizona VAMC, as well as the Houston, Texas 
VAMC.  He stated that he experienced painful flare-ups in his 
back.  He reported that from time to time he underwent 
physical therapy.  He stated that he took Motrin, ibuprofen, 
and muscle relaxers, and used a heating pad on his back.  He 
also testified that he experienced neck spasms and tension.  
He described a sticking or heat flash-type of pain in his 
back shooting down his right side.  He testified that he 
worked as a security guard. He reported that he had recently 
been treated at the Houston, Texas VAMC.  

As a result of the April 1998 Board remand, the RO requested 
additional medical records from the health care providers 
that the veteran identified at the December 1997 hearing.  
The identified health care providers provided medical records 
or confirmed that they had no records for the veteran.  The 
additional records showed that the veteran was treated for 
neck and back pain and for a July 1993 motor vehicle 
accident.  

The veteran complained of spasms on the right side of his 
neck in May 1998, and at the November 1998 examination, the 
veteran complained of recurrent low back pain and neck pain 
that had intensified over the last several days.  The 
objective findings were negative for limited range of motion 
of the back and straight leg raisings.  The assessment was 
chronic LBP.  

The veteran underwent a comprehensive VA examination by a 
board-certified orthopedic surgeon in January 1999.  The 
veteran's claims file and medical records were available for 
the examiner.  The examiner noted that the veteran's 
complaints were the result of a 1990 MVA and two falling 
episodes in the next few months.  Since his discharge from 
the military, the veteran claimed that he had chronic low 
back pain and chronic stiffness and tension in the back of 
his neck with occasional flare-ups of neck spasms and pain.  
It was not clear to the examiner how this problem affected 
the veteran's life because the veteran volunteered that he 
had not been affected very much.  The veteran was currently 
able to work as a security officer, although on occasional 
days when he had flare-ups of the neck spasms, he claimed 
that his neck was not as mobile and that interfered with some 
of his duties.  He was currently taking Motrin and Robaxin 
for his complaints of neck pain and low back pain.  A review 
of the veteran's records indicated that the workup of that 
problem was limited to past x-rays of the cervical spine.  
The x-rays were essentially normal except for some 
straightening of the spine, suggesting the possibility of a 
component of muscle spasm.  The veteran recently had an EMG 
and nerve conduction study that was essentially normal with 
no evidence of denervation in the muscles of the upper 
extremities.  Examination did not reveal any abnormalities to 
suggest a radiculopathy.  There was no motor weakness or 
atrophy in any of the muscles of the upper extremities and 
the examiner could not find any sensory deficits compatible 
with dermatomal sensory loss.  There was erratically 
reproduced glove-stocking sensory loss to pinprick of unclear 
significance but definitely not related to complaints of neck 
pain.  Today, the veteran had full range of motion of his 
neck without any pain.  The examiner could not elicit any 
focal tenderness by palpation of the cervical spine, and 
there was no evidence of cervical muscle spasm.  The examiner 
doubted that the veteran had any structural abnormalities at 
the level of the cervical spine because previous workups and 
examinations of the cervical spine were always normal, and 
there were no abnormal findings on this examination.  Recent 
x-rays showed some mild narrowing in the surgical region at 
C3-4, 4-5, 5-6, and 6-7.  Recent lumbar spine films showed 
some mild narrowing at L5-S1.  The veteran had normal range 
of motion of the lumbar spine in flexion, extension, right 
and left side bending.  He had 60 degrees of forward flexion, 
15 degrees of extension, 25 degrees of left side bending, and 
25 degrees of right side bending.  There was no tenderness to 
palpation, and no spasms were appreciated.  Toe and heel 
walking were normal.  Neurological evaluation revealed 
strength and sensation in both lower extremities.  Internal 
and external rotation of the hips were normal, pulses were 
normal, and straight leg raising was negative bilaterally.  
Examination of the cervical spine revealed no spasm to 
palpation.  The veteran had full range of motion with 60 
degrees of forward flexion and 60 degrees of extension.  He 
was able to rotate his neck left and right to touch his 
shoulders.  Neurological evaluation revealed physiologic and 
symmetrical strength and sensation in both upper extremities.  
The diagnoses were subjective complaints of chronic neck 
tension and episodic flare-ups of pain, with normal 
examination, full range of motion of the neck, and no 
objective evidence of structural abnormalities at the level 
of the cervical spine; chronic low back pain; cervical pain 
with radiographic evidence of mild degenerative disc disease; 
and lumbar spine pain with radiographic evidence of mild 
single level degenerative disc disease.  The examiner 
concluded that no objective findings of abnormality could be 
identified on physical examination.  It seemed as though the 
veteran had a soft tissue injury to his neck and significant 
structural abnormality that could be related to the injury of 
September 1990.  No pain or functional loss was evident 
today.  The examiner opined that it certainly was possible 
that pain in the lumbar spine could significantly limit his 
functional ability during flare-ups.  There was no evidence 
that the low back exhibited weakened motion, excess 
fatigability, or incoordination on this examination.  

The veteran was seen at the VAMC in June 1999 for follow up 
examination of degenerative disc disease of the neck and the 
back due to a 1990 motor vehicle accident and slip-and-fall 
incidents.  The veteran reported that he had been taking 
medications for a long time.  The cervical spine MRI showed a 
C4-C5 centrally herniated disc with mild to moderate cord 
compression, and plain film of the back showed narrowing of 
the L5-S1.  The objective findings were that the veteran was 
not in acute distress, and his gait and station were normal.  
Extremities had full range of motion and 5/5 strength.  The 
neck had a full range of motion and 5/5 strength.  The back 
had a full range of motion and was intact to heel toe raises.  

In a July 1999 addendum report, the January 1999 VA examiner 
stated that the veteran was completely normal at the time of 
the January 1999 examination although he complained of some 
symptoms related to his neck.  The veteran had EMG and nerve 
conduction studies that were normal.  Review of the January 
1999 MRI showed centrally herniated disc with mild 
spondylosis at C4-5 causing mild to moderate cord 
compression.  There was minimal central protrusion at C3-4 
with no evidence of impingement or cord compression.  At the 
level of C4-5, there was also some left neural foraminal 
compromise but no evidence of nerve root compression.  
Although difficult to establish the exact etiology of the MRI 
findings of the cervical spine, the examiner stated that he 
could not state beyond a reasonable doubt that these changes 
were not secondary to the veteran's 1990 motor vehicle 
accident.  He opined that, with regard to the relationship 
between those findings and the veteran's neck symptoms, these 
features could certainly lead to some symptoms related to the 
neck.  The examiner stated that the veteran had a completely 
normal examination and only complained of minimal symptoms 
related to the neck.  


Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

Slight limitation of motion of the cervical spine is rated as 
10 percent disabling, moderate limitation of motion is rated 
as 20 percent disabling, and severe limitation of motion is 
rated as 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5290 (1999).  

Slight limitation of motion of the lumbar spine is rated as 
10 percent disabling, moderate limitation of motion is rated 
as 20 percent disabling, and severe limitation of motion is 
rated as 40 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (1999).  

Lumbosacral strain with slight subjective symptoms only is 
rated as noncompensable.  Lumbosacral strain with 
characteristic pain on motion is rated as 10 percent 
disabling.  Lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, or unilateral, 
in standing position is rated as 20 percent disabling.  A 40 
percent rating is assigned when lumbosacral strain is severe, 
with listing of the whole spine to the opposite side, a 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(1999).  

Regulations require the evaluation of the complete medical 
history of the veteran's condition.  38 C.F.R. §§ 4.1, 4.2 
(1999).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability to make a more 
accurate evaluation, regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where evaluation is based on limitation of motion, the 
question of whether functional loss and pain are additionally 
disabling must be considered.  38 C.F.R. §§ 4.40, 4.45, 4.59 
(1999); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Regulations 
contemplate inquiry into whether there is crepitation, less 
or more movement than normal, weakened movement, excess 
fatigability, incoordination and impaired ability to execute 
skilled movement smoothly, pain on movement, and swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
Id.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (1999).  


Analysis

The veteran's claim for entitlement to an increased rating is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
His August 1995 statements that his lumbosacral strain and 
cervical strain disabilities have worsened are sufficient to 
make the claim plausible.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  In addition, all relevant facts have 
been properly developed pursuant to the VA's statutory duty 
to assist the veteran in the development of the claim.  The 
veteran was accorded a video hearing in December 1997, a VA 
examination in January 1999, and the RO requested and 
obtained the available, additional medical records that the 
veteran identified since the October 1995 rating decision.  
38 U.S.C.A. § 5107(a).  


Entitlement to an increased rating for lumbosacral strain,
currently 10 percent disabling.

A 20 percent rating is not warranted under the criteria of 
Diagnostic Code 5292.  In July 1993, the veteran was in an 
automobile collision and was examined by a chiropractor.  
Although the lateral flexion lumbar x-ray revealed restricted 
lateral flexion and aberrant rotation upon right lateral 
flexion, the examiner rated the veteran's permanent 
impairment at 10 percent of the body as a whole and stated 
that the post-service July 1993 accident was the sole cause 
of the veteran's injuries.  The current 10 percent evaluation 
is adequate.  Although the June 1996 examiner noted that the 
veteran could bend forward to get his hand to about the 
middle tibia level with pain, the veteran had full extension 
and right and left lateral extension.  In November 1998, 
January 1999, and June 1999, the VA examiners stated that the 
veteran had normal range of motion of the back or lumbar 
spine.  Accordingly, an increased rating is not warranted 
under Diagnostic Code 5292.  

A 20 percent rating is not warranted under the criteria of 
Diagnostic Code 5295.  Although the January 1999 x-rays 
suggested the possibility of a component of muscle spasm, the 
examiner noted that no back spasms were appreciated during 
the physical examination.  The restricted lateral flexion of 
the lumbar spine in July 1993 did not support a higher rating 
because the July 1993 examiner attributed the restricted 
lateral flexion solely to the veteran's post-service 
automobile accident.  In any event, the record does not 
include an objective finding of loss of lateral or unilateral 
spine motion.  Likewise, a 40 percent rating is not warranted 
because the medical evidence does not show abnormal mobility 
on forced motion because the veteran's gait and station were 
normal in June 1999.  Although the veteran's gait was 
irregular and his movements were restricted, slow, and 
guarded in July 1993, again, that examiner opined that the 
veteran's injuries were solely the result of the post-service 
accident.  Accordingly, an increased rating is not warranted 
under Diagnostic Code 5295.  

The Board also considered whether functional loss and pain of 
the lumbar spine were additionally disabling.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (1999); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The veteran's lay statements and some of the medical 
evidence support an increased rating.  Since his discharge 
from the military, the veteran complained of chronic low back 
pain.  In December 1997, the veteran testified that he had 
painful flare-ups in his back and pain in his back shooting 
down his right side.  The February 1996 VA examiner noted 
that bending laterally to the right side and turning to the 
right caused the veteran pain.  

However, the preponderance of the medical evidence and some 
of the veteran's lay statements support the continuation of a 
10 percent rating.  Although he opined that it was certainly 
possible that lumbar spine pain could significantly limit 
function ability during flare-ups, the January 1999 VA 
examiner stated that there was no evidence of pain or 
functional loss on that day and no evidence of weakened 
motion, excess fatigability, or incoordination.  Moreover, 
the veteran told the January 1999 examiner that he had not 
been affected very much because he was able to work as a 
security officer.  In addition, the medical evidence did not 
show crepitation, impaired ability to execute skilled 
movement smoothly, swelling, deformity, atrophy, or 
disturbance of locomotion or instability of station that were 
attributable to service-connected events.  


Entitlement to an increased rating for cervical strain,
currently 10 percent disabling.

A 20 percent rating is not warranted under the criteria of 
Diagnostic Code 5290.  Although the July 1993 
flexion/extension cervical x-rays revealed restricted normal 
cervical range of motion at that time, the examiner rated the 
veteran's permanent impairment at 10 percent of the body as a 
whole and stated that the post-service July 1993 accident was 
the sole cause of the veteran's injuries.  The current 10 
percent evaluation is adequate because, in January and June 
1999, the VA examiners stated that the veteran had a full 
range of motion of his neck.  Accordingly, an increased 
rating is not warranted under Diagnostic Code 5290.  

The Board also considered whether functional loss and pain of 
the cervical spine were additionally disabling.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59 (1999); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The veteran's lay statements support an 
increased rating.  Since his discharge from the military, the 
veteran complained of chronic stiffness and tension in the 
back of his neck with occasional flare-ups of neck spasms and 
pain.  The veteran told the January 1999 examiner that, on 
occasional days when he had flare-ups of the neck spasms, his 
neck was not as mobile and interfered with his work duties.

However, the preponderance of the medical evidence supports 
the continuation of a 10 percent rating.  The January 1999 
examiner stated that there was no evidence of pain or 
functional loss on that day, and the examination was 
completely normal except for complaints of minimal symptoms 
related to the neck.  In addition, the medical evidence did 
not show crepitation, less or more movement than normal, 
weakened movement, excess fatigability, incoordination and 
impaired ability to execute skilled movement smoothly, 
swelling, deformity, or atrophy of disuse, instability of 
station, disturbance of locomotion, or interference with 
sitting, standing, and weight-bearing.  


ORDER

The claim of entitlement to an increased rating for 
lumbosacral strain, currently 10 percent disabling, is 
denied.  The claim of entitlement to an increased rating for 
cervical strain, currently 10 percent disabling, is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

